Tompkins, J.
The question in this proceeding is whether an attorney can assert and enforce a lien for his services and disbursements against real estate which has been the subject matter in a certiorari proceeding to review the assessment of such real estate for the purpose of taxation, where the petitioner was the attorney for the owners of the property. The claim by the attorney is made under sections 474 and 475 of the Judiciary Law.
Section 475 provides as follows: “From the commencement of an action or special proceeding, and of the service of an answer containing a counterclaim, the attorney who appears for a party has a lien upon his client’s cause of action, claim or counterclaim, which attaches to a verdict, report, decision, judgment or final order in his client’s favor, and the proceeds thereof in whosoever hands they may come.”
I think the petitioner cannot maintain this proceeding, and that his remedy is by an action at law. It does not appear that there has been a “ verdict, report, decision, judgment. or final order in his client’s favor,” or that his clients have the “ proceeds ” of any “ cause of action, claim or counterclaim.”
The certiorari proceeding appears to have been settled before reaching a final order or judgment, and it does not appear that the owners reaped any direct benefit from that proceeding. For a subsequent year, it is alleged in the petition the assessment upon the property upon the client’s real estate was materially reduced, and the petitioner claims that he accomplished that reduction. This is denied, however, by the respondents. Conceding that the petitioner’s claim in this respect is true, I cannot see how a lien can he *120asserted against the real estate for the attorney’s services before the town assessors in securing a reduction of the assessment. The provisions of section 475 of the Judiciary Law were not, in my opinion, intended to cover such a proceeding, nor do I think an attorney’s lien can be enforced against real estate which is the subject of a certiorari proceeding, upon the theory that such real estate is the “ proceeds thereof,” within the meaning of section 475.
Motion denied.